Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a Final Office Action for application no. 15/817,282 for an APPARATUS, ARTICLE AND SUPPORT FOR FAUX FLORAL ARRANGEMENTS filed on 11/19/2017.  This correspondence is in response to applicant’s reply filed on 11/23/2020.  Claims 1 and 8-28 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 23 and 26, there is an inconsistency between the language in the preamble and certain portions in the body of the claims, thereby making the scope of the claims unclear.  The preamble in claims 1, 23 and 26 clearly indicate that a subcombination is being claimed, e.g., "a support for faux floral items...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a support," the faux floral items being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said faux floral items."

Claim 28 recites the limitation "the other outline" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-14 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harshman (U.S. Pat. 8,151,516) in view of Luk et al. (U.S. Pub. 2019/0116738).
Regarding claim 1, as best understood, Harshman teaches a support for faux floral items comprising: a first part and one or more other parts; wherein at least a portion of each of the one or more other parts comes in contact with a portion of the first part; wherein at least one member from among the first part and the one or more other parts comprises one or more connectors; and wherein at least one section from among the first part and the one or more other parts comprises two raised bands each extending along a length of a first surface, a floral item is attached to the at least one section, and the at least one section comprises the first surface; but does not teach that the floral item is faux.  Lux, however, teaches an apparatus that is used to support and hold faux floral arrangements.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to construct the support such that it holds faux floral items since floral items can be either real or artificial and the support can easily hold a faux item as well as a live floral item since the support is intended to support floral items.



[AltContent: arrow][AltContent: textbox (additional connector)]
[AltContent: textbox (extension)][AltContent: arrow][AltContent: textbox (outline)][AltContent: arrow]
    PNG
    media_image1.png
    702
    439
    media_image1.png
    Greyscale


[AltContent: textbox (1st part)][AltContent: arrow]


[AltContent: textbox (connectors)][AltContent: textbox (other part)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (another raised band)]
[AltContent: textbox (hollow spaces)]
[AltContent: arrow][AltContent: textbox (two raised bands)]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (male connector)]




[AltContent: textbox (third surface)][AltContent: arrow][AltContent: textbox (additional connector)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (extension)]

Regarding claim 9, as best understood, Harshman and Luk teach the support of claim 1, further comprising: wherein a connector is situated between the two raised bands; and wherein the connector is from among the one or more connectors.
Regarding claim 10, as best understood, Harshman and Luk teach the support of claim 1, wherein the two raised bands each run lengthwise along or near either edge of the first surface.
Regarding claim 11, as best understood, Harshman and Luk teach the support of claim 10, further comprising: wherein a male connector is situated between two raised bands; wherein the first part encloses a plurality of hollow spaces, the plurality of hollow spaces being formed by the first part and at least one member from among the one or more other parts; and wherein the at least one section comprises another raised band on a second surface, and the first surface and the second surface belong to the at least one section.
Regarding claim 12, as best understood, Harshman and Luk teach the support of claim 11, further comprising: wherein the first part comprises a first outline and a plurality of extensions, wherein each of the plurality of extensions points outward from the first outline; and at least one extension from among the plurality of extensions comprises one or more additional connectors.
Regarding claim 13, as best understood, Harshman and Luk teach the support of claim 12, wherein the one or more connectors comprise at least one connector placed on the first surface or the second surface.

Regarding claim 23, as best understood, Harshman teaches a support for faux floral items comprising: one or more parts; wherein at least one member from among the one or more parts comprises one or more connectors; and wherein a section from among the one or more parts comprises two raised bands each extending along a length of a surface, a floral item is attached to the section, and the section comprises the surface, but does not teach that the floral item is faux.  Lux, however, teaches an apparatus that is used to support and hold faux floral arrangements.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to construct the support such that it holds faux floral items since floral items can be either real or artificial and the support can easily hold a faux item as well as a live floral item since the support is intended to support floral items.
Regarding claim 24, as best understood, Harshman and Luk teach the support of claim 23, further comprising: wherein the section comprises a connector situated between the two raised bands is situated between either edge of the surface, and wherein the one or more connectors comprise the connector.
Regarding claim 25, as best understood, Harshman and Luk teach the support of claim 24, further comprising: wherein the section comprises a plurality of raised bands, and two raised bands from among the plurality of raised bands each run lengthwise along or near either edge of the surface; and wherein the one or more parts comprise plastic material (col. 4, line 33) and at least one rectangular or square cross section.
Regarding claim 26, Harshman teaches a frame for mounting faux floral items comprising: one or more parts; wherein at least one member from among the one or more parts comprises one or more connectors for attachment with one or more faux floral items (all members are attached to each other); 
Regarding claim 27, as best understood, Harshman and Luk teach the frame of claim 26, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise the connector.
Allowable Subject Matter
Claims 15-22 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-14 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.